               Case 19-30958-lkg     Doc 182    Filed 08/12/20   Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

In re:                                     )      In proceedings under
                                           )      Chapter 11
SPENGLER PLUMBING COMPANY,                 )
INC.,                                      )
                                           )
               Debtor.                     )      Bk. No. 19-30958

                    ORDER FOR DISMISSAL OF CHAPTER 11 CASE

         This matter is before the Court pursuant to the Debtor’s Motion for Voluntary

Dismissal. In the subject motion, the Debtor seeks entry of an Order dismissing this

Chapter 11 case for the purpose of permitting the Debtor to file a new Chapter 11 case

under the provisions of the Small Business Reorganization Act (11 U.S.C. §§1181 et seq.),

and the Debtor further seeks a finding that such a new Chapter 11 case will be

unaffected by the provisions of 11 U.S.C. §109(g)(2). It appearing to the Court that (a)

the Debtor served a copy of the subject motion on all creditors and parties in interest,

(b) no objections were filed to the subject motion, (c) the Debtor has established cause

for dismissal, and (d) there is an appropriate basis for finding the provisions of Section

109(g)(2) of the Bankruptcy Code will not bar a subsequent Chapter 11 case filed by the

Debtor because the Debtor is not seeking dismissal of this case for the purpose of

avoiding the consequences of a motion for relief from the automatic stay, it is

         ORDERED that the Debtor’s case under Chapter 11 of the United States

Bankruptcy Code is hereby dismissed, and it is further
              Case 19-30958-lkg      Doc 182                 Filed 08/12/20                     Page 2 of 2




       ORDERED that the Debtor shall pay to counsel for the Committee of Unsecured

Creditors such counsel’s fees and costs accrued during this Chapter 11 case, and it is

further

       ORDERED that the Debtor shall remit to the Office of the United States Trustee

all fees due pursuant to the provisions of 28 U.S.C. §1930, and it is further

       ORDERED that the provisions of Section 109(g)(2) of the Bankruptcy Code shall

not bar the Debtor from filing a new Chapter 11 case, provided, however, the Court

would entertain arguments of creditors concerning the applicability of Section 109(g)(2)

in any subsequently filed Chapter 11 case, and it is further

       ORDERED that counsel to the Debtor shall serve a copy of this Order by mail on

all interested parties who were not served electronically.


ENTERED: August 12, 2020
                                                  /s/ Laura K. Grandy
                                   __________________________________________________________________________________________

                                    UNITED STATES BANKRUPTCY JUDGE/3




                                                       2
